Title: To George Washington from Samuel Gist, 17 June 1769
From: Gist, Samuel
To: Washington, George



Sir
London June 17th 1769

I take this opportunity to acquaint you of the Death of Mr Capel Hanbury & as he chiefly Managed the Buiseness it will Probably be a means of some of their Friends changeing their Corrospondants here, I therefore beg leave to Offer you my best Services & to Assure you if it suits you to make Tryal of me that you shall be dealt with by the Strictest Rules of Justice & Honor.
There is very little Tobacco at present in this Market & what comes home this Year will sell well, I am very Respecy Sir Your most Obed. St

Saml Gist

